Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1: The prior art, taken alone or in combination, fails to teach a flexible sealing strip and a gap between the sand discharging tank and the sand storage bin is closed by the flexible sealing strip; in combination with other claimed elements as set forth in claim 1.

	The closest prior arts are Peng et al. (WO 2017/177603 A1, hereinafter Peng, cited by applicant) and Todorov (US 10,434,710 B2, hereinafter Todorov). The teachings of Peng and Peng in view of Todorov have been discussed in paragraphs 6, 9 and 10 of previous office action mailed on 3/23/22.
	Peng additionally teaches a vibration device (Fig. 13, item 550), a main beam (left and right hollow sections of item 501), a side beam (a box where item 550 is located); and the sand storage bin is provided on the main beam, the side beam is provided below the main beam, and the side beam is provided with the vibration device and the sand discharging tank, the upper opening of the sand discharging tank is provided below the lower opening of the sand storage bin
(Fig. 13); the vibration device is mounted on one side of the sand discharging tank (Fig. 13). Peng also teaches a mounting plate (Fig. 13, item 544).
	However, Peng fails to teach or suggest a flexible sealing strip and a gap between the
sand discharging tank and the sand storage bin is closed by the flexible sealing strip, and angle
scales are provided on the mounting plate, and a plurality of holes for pin positioning are
provided in the mounting plate, and both sides of one end of the lower plate are fastened to the
mounting plate by the pins.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed 6/23/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

7/27/2022